       Case 3:18-cv-04571-JD Document 180 Filed 07/22/20 Page 1 of 6




 1    Edward P. Sangster (SBN 121041)            Kenneth Steinthal (SBN 268655)
      Edward.sangster@klgates.com                ksteinthal@kslaw.com
 2    K&L GATES LLP                              KING & SPALDING LLP
                                                 101 Second Street, Suite 2300
      4 Embarcadero Center, Suite 1200           San Francisco, CA 94105
 3
      San Francisco, California 94111            Telephone: (415) 318-1211
 4    Tel: (415) 882-8200                        Facsimile: (415) 318-1300
      Fax: (415) 882-8220
 5                                               Steven Jay Rizzi (admitted pro hac vice)
      Patrick J. McElhinny, pro hac vice         srizzi@kslaw.com
 6    patrick.mcelhinny@klgates.com              Ramy Hanna (admitted pro hac vice)
      Mark G. Knedeisen, pro hac vice            rhanna@kslaw.com
 7    mark.knedeisen@klgates.com                 KING & SPALDING LLP
      Christopher M. Verdini, pro hac vice       1185 Avenue of the Americas, 35th Floor
 8    christopher.verdini@klgates.com            New York, NY 10036
      Anna Shabalov, pro hac vice                Telephone: (212) 556-2100
 9    anna.shabalov@klgates.com                  Facsimile: (212) 556-2222
      K&L GATES LLP
10    K&L Gates Center                           Attorneys for Defendants LSI
      210 Sixth Avenue                           CORPORATION and AVAGO
11    Pittsburgh, Pennsylvania 15222             TECHNOLOGIES U.S. INC.
      Tel: (412) 355-6500
12
      Theodore J. Angelis, pro hac vice
13    theo.angelis@klgates.com
      K&L GATES LLP
14    925 Fourth Avenue, Suite 2900
      Seattle, WA 98104
15
      Attorneys for Plaintiff CARNEGIE
16    MELLON UNIVERSITY

17                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN FRANCISCO DIVISION

19   CARNEGIE MELLON UNIVERSITY,                 Case No. 3:18-cv-04571-JD
20                  Plaintiff,                   STIPULATION AND [PROPOSED]
                                                 ORDER TO AMEND CASE
21          v.                                   SCHEDULING ORDER
22
     LSI CORPORATION AND AVAGO
23   TECHNOLOGIES U.S. INC.,

24                  Defendants.

25

26

27

28


     Request to Amend Case Scheduling Order                      CASE NO. 3:18-cv-04571-JD
       Case 3:18-cv-04571-JD Document 180 Filed 07/22/20 Page 2 of 6




 1          The Parties, Defendants LSI Corporation and Avago Technologies U.S., Inc. and Plaintiff

 2   Carnegie Mellon University (“CMU”), jointly request, subject to approval of the Court, a one-

 3   month extension of the remaining deadlines set forth in the Court’s Third Amended Scheduling

 4   Order (Dkt. 172).

 5          On January 10, 2020, in light of the pending summary judgment motion (Dkt. No. 146)

 6   and motion for judgment on the pleadings (Dkt. No. 105), the Court continued the tutorial and

 7   claim construction hearing and extended the case schedule by 90 days. (Dkt. No. 169.) On March

 8   30, 2020, the Court entered the Third Amended Scheduling Order setting the tutorial, claim

 9   construction hearing, and trial as “TBD.” (Dkt. No. 172.) The Court has not yet set a date for the

10   claim construction tutorial or hearing or for trial. The close of fact discovery currently is set for

11   August 27, 2020, and expert disclosures are set to begin in October. (Id.)

12          Both Parties have outstanding fact discovery, including written discovery requests and

13   party and third party depositions. In light of the ongoing COVID-19 orders throughout the

14   nation—including in California, New York, Pennsylvania, and Colorado where the parties and

15   most third parties are located— that require businesses to lock down and operate remotely, to

16   maintain social distancing, and that limit travel, the Parties have agreed and will be taking

17   scheduled depositions remotely. In addition, Defendants’ parent, Broadcom, Inc., and Aleksandar

18   Kavcic, a named inventor on the Patents-in-Suit and an adjunct faculty at CMU, currently have a

19   dispute pending before the Court that Dr. Kavcic and CMU contend affects the timing of Dr.

20   Kavcic’s deposition. See Kavcic v. Broadcom, Inc., 3:20-01246-JD. Defendants disagree, and

21   have opposed a motion by Dr. Kavcic to quash their subpoena, which is currently pending before

22   the Court. See 5:20-CV-04851; 3:20-MC-80121.

23          Defendants contend that the foregoing establishes sufficient good cause to amend the

24   schedule. CMU disagrees, but, in the interest of compromise, the parties have agreed to a one-

25   month extension of the case deadlines. Defendants reserve the right to seek a further extension for

26   good cause.

27          In light of the foregoing, the Parties respectfully request, subject to approval of the Court,

28   an one-month extension of the case deadlines as follows:



     Request to Amend Case Scheduling Order        1                           CASE NO. 3:18-cv-04571-JD
       Case 3:18-cv-04571-JD Document 180 Filed 07/22/20 Page 3 of 6




       Event                            Current Deadline             Amended Deadline
 1

 2     Patent L.R. 4-6: Claim           Tutorial: TBD                No change
       Construction Hearing and         Claim construction: TBD
 3     Tutorial

 4     Patent L.R. 3-7: Advice of       30 days after service of     No change
       Counsel                          Court’s Claim Construction
 5
                                        Ruling
 6
       Close of fact discovery          August 27, 2020              September 28, 2020
 7
       Expert Disclosure (Initial)      October 8, 2020              November 9, 2020
 8

 9     Expert Disclosure (Rebuttal)     November 12, 2020            December 17, 2020

10     Reply Expert Reports             December 17, 2020            January 28, 2021

11     Close of Expert Discovery        January 29, 2021             March 5, 2021
12
       Last Day to File Daubert and     April 1, 2021                May 3, 2021
13     Summary Judgment Motions

14     Final Pretrial Conference        TBD                          No change
15
       Trial                            TBD                          No change
16

17

18

19

20

21

22

23

24

25

26

27

28


     Request to Amend Case Scheduling Order     2                      CASE NO. 3:18-cv-04571-JD
       Case 3:18-cv-04571-JD Document 180 Filed 07/22/20 Page 4 of 6




 1    Dated: July 22, 2020                          Respectfully submitted,

 2    K&L GATES LLP                                 KING & SPALDING LLP

 3    By: /s/ Christopher M. Verdini                By: /s/ Ramy Hanna
      Edward P. Sangster (SBN 121041)               KENNETH L. STEINTHAL (SBN 268655)
 4    Edward.sangster@klgates.com                   ksteinthal@kslaw.com
      K&L Gates LLP                                 KING & SPALDING LLP
 5                                                  101 Second Street, Suite 2300
      4 Embarcadero Center, Suite 1200              San Francisco, CA 94105
 6    San Francisco, California 94111               Telephone: (415) 318-1211
      Tel: (415) 882-8200                           Facsimile: (415) 318-1300
 7    Fax: (415) 882-8220
                                                    STEVEN JAY RIZZI (admitted pro hac vice)
 8                                                  srizzi@kslaw.com
      Patrick J. McElhinny, pro hac vice
      patrick.mcelhinny@klgates.com                 RAMY HANNA (admitted pro hac vice)
 9                                                  rhanna@kslaw.com
      Mark G. Knedeisen, pro hac vice               KING & SPALDING LLP
10    mark.knedeisen@klgates.com                    1185 Avenue of the Americas, 35th Floor
      Christopher M. Verdini, pro hac vice          New York, NY 10036
11    christopher.verdini@klgates.com               Telephone: (212) 556-2100
      Anna Shabalov, pro hac vice                   Facsimile: (212) 556-2222
12
      anna.shabalov@klgates.com
      K&L Gates LLP                                 Attorneys for Defendants LSI Corporation
13                                                  and Avago Technologies U.S. Inc.
      K&L Gates Center
14    210 Sixth Avenue
      Pittsburgh, Pennsylvania 15222
15    Tel: (412) 355-6500
16
      Theodore J. Angelis, pro hac vice
17    theo.angelis@klgates.com
      K&L Gates LLP
18    925 Fourth Avenue, Suite 2900
      Seattle, WA 98104
19

20    Attorneys for Plaintiff Carnegie Mellon
      University
21

22

23

24

25

26

27

28


     Request to Amend Case Scheduling Order     3                      CASE NO. 3:18-cv-04571-JD
       Case 3:18-cv-04571-JD Document 180 Filed 07/22/20 Page 5 of 6




 1                               CERTIFICATE OF CONCURRENCE

 2          Pursuant to Civ. L.R. 5-1(i)(3), I hereby certify that concurrence in the filing of this

 3   document has been obtained from the signatories for whom a signature is indicated by a

 4   conformed signature (/s/). I have on file records to support this concurrence for production for

 5   the Court if so ordered.
                                                           /s/ Rami Hanna
 6                                                         Rami Hanna
 7
                                     CERTIFICATE OF SERVICE
 8

 9          The undersigned hereby certifies that on July 22, 2020, the foregoing document was

10   served on all counsel of record via ECF.

11
                                                           /s/ Rami Hanna
12                                                         Rami Hanna
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Request to Amend Case Scheduling Order       4                            CASE NO. 3:18-cv-04571-JD
       Case 3:18-cv-04571-JD Document 180 Filed 07/22/20 Page 6 of 6




 1                    [PROPOSED] FOURTH AMENDED SCHEDULING ORDER

 2             Pursuant to the parties’ stipulation, and good cause shown, the Court sets the following

 3   amended case management deadlines:

 4     Event                               Current Deadline                 Amended Deadline
 5
       Patent L.R. 4-6: Claim              Tutorial: TBD                    No change
 6     Construction Hearing and            Claim construction: TBD
       Tutorial
 7
       Patent L.R. 3-7: Advice of          30 days after service of         No change
 8     Counsel                             Court’s Claim Construction
 9                                         Ruling

10     Close of fact discovery             August 27, 2020                  September 28, 2020

11     Expert Disclosure (Initial)         October 8, 2020                  November 9, 2020
12
       Expert Disclosure (Rebuttal)        November 12, 2020                December 17, 2020
13
       Reply Expert Reports                December 17, 2020                January 28, 2021
14
       Close of Expert Discovery           January 29, 2021                 March 5, 2021
15

16     Last Day to File Daubert and        April 1, 2021                    May 3, 2021
       Summary Judgment Motions
17
       Final Pretrial Conference           TBD                              No change
18

19     Trial                               TBD                              No change

20
               IT IS SO ORDERED.
21

22

23   Dated: ________________________                         _______________________________
                                                             JAMES DONATO
24                                                           United States District Judge
25

26

27

28


     [Proposed] Amended Scheduling Order               1                       CASE NO. 3:18-cv-04571-JD
